              Case 5:18-cv-00519-FB Document 144 Filed 03/25/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

HOUSECANARY, INC.,                                    §
                                                      §
       Plaintiff,                                     §
                                                      §
V.                                                    §       CIVIL ACTION NO. SA-18-CA-0519-FB
                                                      §
QUICKEN LOANS, INC., ONE REVERSE                      §
MORTGAGE, LLC, AND IN-HOUSE                           §
REALTY, LLC.,                                         §
                                                      §
       Defendants.                                    §

                            ORDER GRANTING REQUEST FOR STAY
                         PENDING RULING ON JURISDICTIONAL ISSUES

       Before the Court are Defendants’ Motion for an Appealable Ruling on Their Motion to Dismiss or

Transfer for Lack of Personal Jurisdiction and Venue (docket #128); HouseCanary’s Response (docket #130);

and Defendants’ Reply (docket #137). In addition to other requested relief, defendants have suggested that

this Court temporarily stay this case until the Court issues its ruling on the pending jurisdictional and venue

issues. The Court finds the suggestion has merit and should be granted.

       Accordingly, IT IS HEREBY ORDERED that this case is STAYED in its entirety, including any

further merits-based discovery, pending the Court’s resolution of the jurisdictional and venue issues.

       It is so ORDERED.

       SIGNED this 25th day of March, 2019.


                                              _________________________________________________
                                               FRED BIERY
                                               UNITED STATES DISTRICT JUDGE
